


115 HR 5594 IH: Improving Access to Remote Behavioral Health Treatment Act of 2018
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5594
IN THE HOUSE OF REPRESENTATIVES

April 24, 2018
Mr. Harper (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Controlled Substances Act to clarify the eligibility of certain community mental health centers to register for purposes of the practice of telemedicine, and for other purposes.

 
1.Short titleThis Act may be cited as the Improving Access to Remote Behavioral Health Treatment Act of 2018. 2.Registration of qualified community mental health centers (a)DefinitionsSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended— 
(1)by striking paragraph (54)(A)(i) and inserting the following:  (i)while the patient is being treated by, and physically located in— 
(I)a hospital or clinic registered under section 303(f); or  (II)a qualified community mental health center registered under section 303(l); and; and  
(2)by adding at the end the following:  (57)The term qualified community mental health center means a facility that— 
(A) 
(i)meets the criteria specified in section 1913(c) of the Public Health Service Act to be considered a community mental health center; or (ii)meets the criteria specified pursuant to section 223 of the Protecting Access to Medicare Act of 2014 to be considered a certified community behavioral health clinic; and 
(B)is licensed, operated, authorized, certified, or otherwise recognized by a State government.  .  (b)RegistrationSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following: 
 
(l)Qualified community mental health centers 
(1)RegistrationThe Attorney General shall register qualified community mental health centers to administer controlled substances through the practice of telemedicine.  (2)Denial of applicationsThe Attorney General may deny an application for registration under paragraph (1) if the Attorney General determines that the registration would be inconsistent with the public interest after considering— 
(A)any recommendation by the licensing board or professional disciplinary authority of the State in which the applicant is located;  (B)the experience of the applicant in treating patients;  
(C)any conviction of an employee of the applicant under Federal or State law relating to treatment of patients;  (D)the compliance of the applicant with applicable Federal, State, or local laws relating to treatment of patients; and  
(E)any other conduct by the applicant that may threaten the public’s health and safety..  (c)Report to CongressNot later than 60 days after the date of enactment of this Act, the Attorney General of the United States shall submit to the Congress a plan for implementation of the amendments made by subsections (a) and (b). 
(d)Delayed applicabilityThe amendments made by subsections (a) and (b) apply beginning on the date that is 120 days after the date of enactment of this Act.   